Citation Nr: 1743601	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-37 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from March 8, 2014 for residuals of a right knee injury, status post total right knee replacement.

2.  Entitlement to a temporary total evaluation based on convalescence following hospitalization and/or medical treatment associated with a right knee degenerative patellar spur, for the period after November 1, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

The Board notes that a final Board decision adjudicated the claim for an increased rating for a right knee disability on March 31, 2011.  Thus, the period prior to this date concerning this issue is not on appeal.  

The Board additionally notes that the March 2011 Board decision remanded the issue of entitlement to a temporary total evaluation based convalescence following hospitalization and/or medical treatment associated with a right knee degenerative patellar spur, for the period after November 1, 2009, for the issuance of a statement of the case.  This issue is discussed more thoroughly in the remand section herein.

In May 2017, the Veteran was afforded a hearing by the undersigned Veterans Law Judge.  The transcript of the proceedings are of record.

During hearing testimony, the Veteran withdrew the issues of service connection for the left knee, service connection for the gall bladder, service connection for the left foot, service connection for the right foot, and service connection for a skin rash.  The Veteran additionally indicated that the 60 percent from October 1, 2013 was sufficient (requesting only that the Board grant the 60 percent disability rating from March 8, 2014).  Thus, the Board does not have jurisdiction over these issues and they will not be considered herein.

The issues of entitlement to a temporary total evaluation based convalescence following hospitalization and/or medical treatment associated with a right knee degenerative patellar spur, for the period after November 1, 2009; entitlement to an evaluation in excess of 10 percent for a lumbar spine disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from March 8, 2014 forward, the Veteran's revision of right total knee replacement has been manifested by chronic severe painful motion or weakness of the right lower extremity.


CONCLUSION OF LAW

For the period from March 8, 2014, the criteria for a 60 percent, but no higher, disability rating for a right total knee replacement are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for an increased rating for his right knee disability.  In a February 2017 letter, the Veteran indicated that he would be satisfied with a 40 percent rating for his right knee disability from March 8, 2014.  During hearing testimony, the Veteran's attorney indicated that the Veteran would be satisfied with a 60 percent disability rating from March 8, 2014.  As the preponderance of the evidence indicates that a 60 percent disability rating is warranted from March 8, 2014, the Board finds that the decision herein constitutes a full grant of the benefit requested by the Veteran.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Regulations and Analysis

The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

A March 2014 examination indicates that the Veteran had a total knee replacement of the right knee in 2012.  The examination indicates that the Veteran had less range of motion than normal with pain.  The February 2017 examination indicates chronic residuals of pain with intermittent levels of severity depending upon "use and over-use of right knee."

In May 2018, the Veteran testified that he had chronic residuals, post-right knee replacement, with severe painful motion.

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's right knee disability warrants a 60 percent rating from March 8, 2014.

ORDER

For the period from March 8, 2014, a 60 percent, but no higher, disability rating for revision of right total knee replacement is allowed (excluding those periods when a temporary total rating is in effect), subject to the regulations governing the award of monetary benefits.


REMAND

During hearing testimony, the Veteran described worsening pain and that he has  radiculopathy related to his service-connected back disability.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in March 2017, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his back disability and if he has any neurological problems associated with the service-connected back disability.

A February 2010 rating decision assigned the Veteran a temporary total evaluation based convalescence following hospitalization and/or medical treatment associated with a right knee degenerative beyond November 1, 2009.  The Veteran expressed disagreement with the rating decision, in June 2010 and August 2010 statements.  The Board accepted the Veteran's statements as timely notices of disagreement (NOD) with respect to the aforementioned claim.  See 38 C.F.R. § 20.201 (2016).  A March 2011 Board decision ordered that the Veteran be sent a Statement of the Case (SOC) with respect to the claim.  In May 2017, the Veteran testified that he had not received the August 2011 SOC.  The Board additionally notes that the SOC was apparently sent to an incorrect address.  The U.S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an additional SOC so that the Veteran can subsequently perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Additionally, a print-out dated March 2017 concerning the Veteran's Social Security benefits apparently indicates that the Veteran was denied Social Security disability.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his Social Security benefit must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must (re)issue an SOC with respect to the Veteran's claim seeking entitlement to a temporary total evaluation based convalescence following hospitalization and/or medical treatment associated with a right knee degenerative patellar spur, from November 1, 2009.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected back disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  The examiner should also identify, to the best of their ability, the onset of the Veteran's lower extremity radiculopathy, if found.

(d)  Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's back disability.

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


